*294The opinion of the court was delivered by
Reei», J.
The first objection to the legality of these resolutions is, that the call for the meeting was an act in excess of the power possessed by the trustees. This objection is not rested upon the ground that the trustees have no power to call a meeting at any time when, in their judgment, the interests of the district may require it for the purpose of considering the building of school houses, the appropriation of money for that purpose and for raising money by bonding the district. Rev.,p. 1077, § 39, subd. XI.
It is objected that the trustees cannot call repeated meetings for the consideration of matters which have been under consideration and have been defeated at preceding meetings. It is contended that the meeting of May 17th is invalid for this reason. The facts upon which this contention is rested are, that at the annual meeting held in March, 1888> the project of building a new school house was broached, and a committee-was appointed to take the subject into’ consideration. The committee reported at a second adjourned meeting in favor of the project, which report was rejected. No- notice had beeni given in the call for the annual meeting, that such a project was to be discussed. On the day of the' adjourned meeting the trustees gave notice of a special meeting to be. held on April 28th. At that meeting a resolution was offered to appropriate $2,500 for purchasing a lot and erecting and! furnishing a school house. This resolution was rejected. Then followed the call, by order of the trustees, for the meeting of May 17th, at which the resolutions now attacked were-passed.
I am unable to perceive any invalidity in the call for the-last meeting for the reasons urged by the- counsel for the prosecutors. There is nothing in the statute to- prevent a new call, for a reconsideration of any question passed upon by a preceding meeting. It was held, in the case of The State, Trustees of School District No. 4 of Eatontown, pros., v. Lewis, Collector, 6 Vroom 377, that a special meeting may vote to raise money, although the same proposal had been adversely considered at *295the annual meeting in the same year. The same rule would apply to the power of a special meeting to reconsider any proposal which had been adversely considered at any previous special meeting. Uor were the matters under consideration at these meetings strictly identical in their purpose. The proposal to purchase land in the first notice and its absence from the second constitutes a sufficient element of difference between the two objects to relieve the second call of the charge of being an abuse of discretion.
It is, secondly, contended, that it required a majority of the taxable voters of the district to attend the meeting, and that there were not that number in attendance. This contention seems to be a mistake, for I find no such requirement in the statute, except when there is a resolution to be acted upon looking to the appropriation of money for the purchase or condemnation of land. The eighty-sixth section of the School law (Rev., p. 1085) authorizes the inhabitants of a school district to act by a vote of a majority of the legal voters present. The act of 1880 (Ramph. L.,p. 225, § 1) made it lawful for any school district, at their annual meeting, to vote money to build a school house as money is now voted, and to provide land for that purpose, not exceeding five acres, at such place in the said district as the school trustees thereof may designate, and for that purpose the said school trustees may acquire the said land, by purchase or condemnation, provided a majority of the taxable residents of said school district shall be present at any meeting as aforesaid, and shall vote on a proposition presented for the selection of a place, and vote money as aforesaid. In the case of the Point Pleasant Land Company v. Trustees, 18 Vroom 235, it was held that this act of 1880 so far modified the eighty-sixth section of the School law as to make the presence of a majority of the taxable residents of a school district necessary to authorize a meeting and vote money to buy land for school purposes, or to build a new school house.
In 1886 (Rev. Sup., p. 930), an act was passed amending section 1 of the act of 1880, so that it thereafter read: “ That *296it shall be lawful for any school district of this state, at their annual meeting, to vote money to build school houses as money is now voted, and to provide land for that purpose, not exceeding five acres, 'at such place in such district as the said school trustees thereof may designate, and for that purpose the said school trustees may acquire the said land, by purchase or condemnation, provided that a majority of the taxable residents of said school district shall be present and vote on a proposition for the condemnation of land in accordance with the provision of this act.”
It is observable that the difference between the act of 1880, as it stood originally, and as it stands after amendment, is in the proviso, the amendatory act requiring a majority of the taxable residents to vote only upon a proposition for the condemnation of land. The amended act of 1886 entirely superseded section 1 of the act of 1880, and leaves the eighty-sixth section of the School law operative upon all propositions at any school meeting except that for the condemnation of land, which falls under the proviso of the act of 1886. An act passed in 1888 (Pcimph. L.,p. 93) further amends section 1 of the act of 1880, by extending its provision to special meetings of school districts, and slightly changing its phraseology. This act provides, that it shall be lawful for any school district of this state, at their annual meeting, or at a special meeting called for that purpose, upon legal notice, to vote money for the purchase or acquirement of lands and the construction of a school house, or for the purchase or acquirement of additional land to increase the present school grounds of said district, at such place in said district as the school trustees may designate, and for that purpose the said school trustees may acquire the said land, by purchase or condemnation, provided a majority of the taxable voters of said school district shall be present at any meeting and shall vote on any proposition presented for the condemnation of land. This act, like the preceding, restricts the requirement of a vote of a majority of the taxable voters to a proposition for the condemnation of land. Upon all other propositions, the eighty-sixth section of the *297general act controls, and a majority vote of those present is sufficient.
It is next insisted, that the resolutions passed at this meeting were so uncertain as to be invalid. The first ground of alleged -uncertainty is, that the amount to be raised for building a school house and for furnishing it, is lumped. It is insisted that a separate amount should have been indicated for each purpose. In support of this position, the case of The State, Barnhart, pros., v. Sullivan, 7 Vroom 89, is cited, in which case it was held, that a certificate which stated that a single sum had been appropriated to procure lands and erect a school house thereon, was defective in failing to show how much was to be applied for each purpose. The two objects upon which the expenditure was to be made in that case rendered it especially important to the taxpayer that he should know what amount was to be applied to the purchase of land and what to the erection of the house. But I do not see the propriety, in this case, of holding to the strictness of specification which the prosecutor now demands. Certainly the case cited does not require it. The furnishing of a school house is an essential part of its construction. Fixed desks, blackboards, are a part of every modern school room, and would seem to require a specific appropriation no more than the foundation, roofing, plastering, scroll or other ornamental work which are parts •of every structure. I think the object of the appropriation is sufficiently explicit.
It is again claimed, that there is an uncertainty whether the voters intended the entire $2,000 to be raised by tax within the year, or whether it should be partly postponed to future years. The intention of the meeting seems to be entirely clear. The motion was to raise $2,000, JSTo time was mentioned for the assessment of this sum in the amendment, but on the heels of this resolution, a motion was made to issue four bonds, which was followed by an amendment to issue three bonds—$500 payable January 1st, 1889 ; $500 January 1st, 1890, and $1,000 January 1st, 1891. This amendment was carried. The money was to be raised by the issuance of *298bonds in accordance with this resolution, and the bonds were to be paid in pursuance of the directions of section 89 of the School law. Rev., p. 1086. The certificate, which directed the whole amount in one year, is clearly illegal.
It is lastly insisted, that the resolution to sell the old school house and apply the proceeds to the payment of the last bond was not in pursuance of the notice. I incline to the opinion that this is so. The retention of the old school house for school purposes, or for use as an adjunct of the new structure, may have been an important question, and if so, the purpose to sell should have been incorporated in the notice. This part of the proceedings of the meeting should be set aside. The remaining resolutions should stand. The certificate to the assessor, as already remarked, is invalid, and should 'be set aside.